Madsen, C.J.
¶1 At issue is whether RCW 4.24.550, a community notification statute relating to registered sex offenders, constitutes an “other statute” under the Public Records Act (PRA), chapter 42.56 RCW, that would exempt the blanket release of level I sex offender registration information from a PRA request. Appellant Donna Zink made several public records requests with the Washington State Patrol (WSP) and the Washington Association of *368Sheriffs and Police Chiefs (WASPC) for documents pertaining to level I registered sex offenders. Both the WSP and WASPC intended to grant her request, but the WASPC notified several of the John Does that their records had been requested. The John Does in turn filed suit to enjoin production of the records. The trial court granted the injunction. We granted direct review and now reverse the trial court. We hold that RCW 4.24.550, and specifically RCW 4.24.550(3)(a), is not an “other statute” exemption under RCW 42.56.070(1) of the PRA.
FACTS
¶2 Appellant Zink, a Washington resident, submitted three public records requests relating to sex offender registration information. The first request sought a copy of the WSP’s “Sex and Kidnapping Offender Database.” The second request sought e-mail correspondence between the WSP and Benton County for a specific period. The responsive records included an extract of the Sex and Kidnapping Offender Database. The third request was to the WASPC for sex offender registration forms pertaining to offenders with a last name beginning with the letter “A” and sex offender registration files pertaining to offenders with a last name beginning with the letter “B.” Both the WSP and WASPC were prepared to release the records to Zink. However, before doing so, the WASPC notified affected level I sex offenders—those classified as the least likely to reoffend—that their records had been requested and that it intended to fulfill the request absent a court order enjoining it from doing so.
¶3 These level I offenders, the John Does, filed two different class action lawsuits seeking to enjoin disclosure of their records to Zink. One lawsuit named the WSP and Zink as defendants. The other named the WASPC as the defen*369dant and Zink as the “Requestor.”1 Clerk’s Papers at 1641. The trial court consolidated the lawsuits.
¶4 The John Does sought a declaratory ruling that level I sex offender registration records are exempt from disclosure under the PRA because an “other statute” governs such requests. They also sought a permanent injunction to bar the blanket release of level I sex offender registration information. The John Does argued that RCW 4.24.550, the community protection act, which authorizes an agency’s public dissemination of information regarding registered sex offenders, was an “other statute” under the PRA, thus exempting the records from production. The trial court granted the John Does’ motion for summary judgment and permanent injunction. The court issued a declaratory ruling stating that “level I sex offender registration records are exempt from disclosure under [the PRA because] . . . RCW 4.24.550 provides the exclusive mechanism for public disclosure of sex offender registration records.” Id. at 568. It further ruled that the
WSP and WASPC may disclose “relevant and necessary” level I sex offender records in response to a request under RCW *3704.24.550 by a member of the general public, after considering in good faith the offender’s risk classification, the places where the offender resides or is expected to be found, and the need of the requestor to protect individual and community safety.
Id. at 568-69. The trial court clarified its injunctive order and ruled that “sex offender records” are
the source documents submitted by local law enforcement agencies to the WSP, the WSP’s Sex and Kidnapping Offender Registration Database (database), any extracts from the database, and names of the class members in emails, to or from employees of the WSP’s Criminal Records Division, that relate to a source document or the database.
Id. at 628.
¶5 Zink and the WSP appealed directly to this court. The WASPC filed a brief supporting direct review. This court granted direct review, and we now reverse the trial court. We hold that RCW 4.24.550 is not an “other statute” under the PRA and that the records should have been released to Zink. We also hold that under the PRA and Confederated Tribes of Chehalis Reservation v. Johnson, 135 Wn.2d 734, 958 P.2d 260 (1998), Zink is not entitled to attorney fees, costs, or penalties.
ANALYSIS
Standard of Review
¶6 When an agency intends to release records to a requester under the PRA, an interested third party—to whom the records specifically pertain—may seek to enjoin disclosure. RCW 42.56.540; Spokane Police Guild v. Liquor Control Bd., 112 Wn.2d 30, 34-35, 769 P.2d 283 (1989). In an action brought under the injunction statute, RCW 42.56-.540, the party seeking to prevent disclosure, here the John Does, bears the burden of proof. Ameriquest Mortg. Co. v. Office of Att’y Gen., 177 Wn.2d 467, 486-87, 300 P.3d 799 (2013) (Ameriquest II). We review actions under the PRA *371and the injunction statute de novo. RCW 42.56.550(3); Spokane Police Guild, 112 Wn.2d at 35. “Where the record consists only of affidavits, memoranda of law, other documentary evidence, and where the trial court has not seen or heard testimony requiring it to assess the witnesses’ credibility or competency, we . . . stand in the same position as the trial court.” Dragonslayer, Inc. v. Wash. State Gambling Comm’n, 139 Wn. App. 433, 441-42, 161 P.3d 428 (2007) (citing Progressive Animal Welfare Soc’y v. Univ. of Wash., 125 Wn.2d 243, 252-53, 884 P.2d 592 (1994) (PAWS II) (plurality opinion)). Furthermore, whether RCW 4.24.550 is an “other statute” for purposes of the PRA is a question of law that this court reviews de novo. See Henne v. City of Yakima, 182 Wn.2d 447, 453, 341 P.3d 284 (2015) (questions of statutory interpretation reviewed de novo).
The PRA and RCW 4.24.550
 ¶7 In 1972, the people enacted the PRA, formerly chapter 42.17 RCW, by initiative. Dawson v. Daly, 120 Wn.2d 782, 788, 845 P.2d 995 (1993). The public records portion was recodified at chapter 42.56 RCW. It is a “strongly worded mandate for broad disclosure of public records.” Hearst Corp. v. Hoppe, 90 Wn.2d 123, 127, 580 P.2d 246 (1978). The PRA’s primary purpose is to foster governmental transparency and accountability by making public records available to Washington’s citizens. See City of Lakewood v. Koenig, 182 Wn.2d 87, 93, 343 P.3d 335 (2014). The text of the PRA directs that it be “liberally construed and its exemptions narrowly construed ... to assure that the public interest will be fully protected.” RCW 42.56.030. We therefore start from the presumption that a state agency has “an affirmative duty to disclose public records.” Spokane Police Guild, 112 Wn.2d at 36.
 ¶8 Despite the PRA’s presumption of openness and transparency, the legislature has made certain public records exempt from production. Some of these exemptions are contained within the PRA itself. See, e.g., RCW 42.56-*372.210-.480 (listing specific exemptions). RCW 42.56.070(1) addresses exemptions contained elsewhere. In relevant part, it states that each agency “shall make available for public inspection and copying all public records, unless the record falls within the specific exemptions of . . . this chapter, or other statute which exempts or prohibits disclosure of specific information or records.” RCW 42.56.070(1). An “other statute” that exempts disclosure does not need to expressly address the PRA, but it must expressly prohibit or exempt the release of records. See, e.g., Ameriquest Mortg. Co. v. Office of Att’y Gen., 170 Wn.2d 418, 439-40, 241 P.3d 1245 (2010) (Ameriquest I) (federal Gramm-Leach-Bliley Act, 15 U.S.C. §§ 6801-6809, an “other statute” exempting covered information from PRA disclosure); Hangartner v. City of Seattle, 151 Wn.2d 439, 453, 90 P.3d 26 (2004) (attorney-client privilege is an “other statute” under what is now RCW 42.56.070(1) (formerly RCW 42.17.260 (1997))).
¶9 The “other statute” exemption “applies only to those exemptions explicitly identified in other statutes; its language does not allow a court ‘to imply exemptions but only allows specific exemptions to stand’.” PAWS II, 125 Wn.2d at 262 (quoting Brouillet v. Cowles Publ’g Co., 114 Wn.2d 788, 800, 791 P.2d 526 (1990)). In PAWS II, we noted that the legislature made it very clear, following our holding in In re Rosier, 105 Wn.2d 606, 717 P.2d 1353 (1986), that it did not want this court creating exemptions where there were none. PAWS II, 125 Wn.2d at 258-59.
¶ 10 In Rosier, this court interpreted a portion of the PRA to imply a general personal privacy exemption. 105 Wn.2d at 611-14. The legislature responded swiftly by explicitly overruling Rosier and amending what is now RCW 42.56-.070 to include the “other statute” exemption. PAWS II, 125 Wn.2d at 258-59; Laws of 1987, ch. 403, §§ 1, 3. In rejecting a broad reading of the PRA’s injunction statute, former RCW 42.17.330 (2005) (now RCW 42.56.540), in PAWS II, we said that it did not
*373make sense to imagine the legislature believed judges would be better custodians of open-ended exemptions because they lack the self-interest of agencies. The legislature’s response to our opinion in Rosier makes clear that it does not want judges any more than agencies to be wielding broad and mal[l]eable exemptions. The legislature did not intend to entrust to . . . judges the [power to imply] extremely broad and protean exemptions ....
125 Wn.2d at 259-60. Therefore, if the exemption is not found within the PRA itself, we will find an “other statute” exemption only when the legislature has made it explicitly clear that a specific record, or portions of it, is exempt or otherwise prohibited from production in response to a public records request. The primary issue here is whether RCW 4.24.550, specifically RCW 4.24.550(3)(a), is an “other statute” under the PRA, which would exempt the blanket release of level I sex offender registration information in response to a public records request.
¶11 From its inception, RCW 4.24.550 has promoted the release of information. In 1990, the legislature found that “[o]verly restrictive confidentiality and liability laws governing the release of information about sexual predators [had] reduced willingness to release information that could be appropriately released under the public disclosure laws, and [had] increased risks to public safety,” and passed the community protection act. Laws of 1990, ch. 3, § 116 (finding attached to RCW 4.24.550; see Code Reviser’s notes). The legislature titled the first part of the act “Community Notification.” Laws of 1990, ch. 3. Section 117 of that chapter became codified as RCW 4.24.550. The statute provides authorization, guidance, and immunity to law enforcement agencies when proactively disseminating information about felony sex and kidnapping offenders to the public. Subsection (1) of the statute identifies the type of offender to whom the statute applies, and authorizes agencies to proactively disseminate information to the public regarding these offenders “when the agency determines *374that disclosure of the information is relevant and necessary to protect the public and counteract the danger created by the particular offender.” RCW 4.24.550(1). The extent of what is “relevant and necessary” is “related to: (a) The level of risk posed by the offender to the community; (b) the locations where the offender resides, expects to reside, or is regularly found; and (c) the needs of the affected community members for information to enhance their individual and collective safety.” RCW 4.24.550(2). Subsection (5) addresses what must be posted to a public website created and maintained by the WASPC. RCW 4.24.550(5). For offenders classified at risk levels II and III, and level I when they are out of compliance with registration requirements, “the web site shall contain, but is not limited to, the registered sex offender’s name, relevant criminal convictions, address by hundred block, physical description, and photograph.” Id. The website will be searchable by county, name, zip code, and address by hundred block; it will also provide mapping capabilities. Id. The statute also provides immunity for officials and agencies “for any discretionary risk level classification decisions or release of relevant and necessary information” unless bad faith is shown, and “for failing to release information authorized under this section.” RCW 4.24.550(7), (8). Especially relevant to this case, subsection (9) states that “[n]othing in this section implies that information regarding [sex offenders] is confidential except as may otherwise be provided by law.”
¶12 Subsection (3) sets forth guidelines an agency shall consider in determining the extent of what it chooses to disclose. RCW 4.24.550(3)(a), in particular, brings us to the core of this case. It reads:
For offenders classified as risk level I, the agency shall share information with other appropriate law enforcement agencies and, if the offender is a student, the public or private school regulated under Title 28A RCW or chapter 72.40 RCW which the offender is attending, or planning to attend. The agency may disclose, upon request, relevant, necessary, and accurate *375information to any victim or witness to the offense and to any individual community member who lives near the residence where the offender resides, expects to reside, or is regularly found.[2]
RCW 4.24.550(3)(a). The John Does urge this court to read the “upon request” language of the statute to apply to a public records request, and by implication make RCW 4.24.550 the exclusive mechanism for producing sex offender records, exempting level I sex offender registration records from disclosure. We must now decide whether the “upon request” language, taken within the context of the statute as a whole, demonstrates a legislative intent to explicitly exempt certain sex offender records from production.
¶13 Our review of Washington case law shows that courts consistently find a statute to be an “other statute” when the plain language of the statute makes it clear that a record, or portions thereof, is exempt from production. Recently, in Planned Parenthood of Great Northwest v. Bloedow, 187 Wn. App. 606, 623, 350 P.3d 660 (2015), the Court of Appeals held that RCW 43.70.050(2) was an “other statute” exempting the disclosure of Department of Health records of induced abortions for named health care providers because it was health care data in which the patient or provider could be identified. The statute expressly states that health care “data in any form where the patient or provider of health care can be identified shall not be disclosed, subject to disclosure according to chapter 42.56 RCW, discoverable or admissible in judicial or administrative proceedings.” RCW 43.70.050(2).
¶14 In Wright v. Department of Social & Health Services, the Court of Appeals found that the PRA did not apply to a *376request for juvenile justice records because chapter 13.50 RCW provided the “sole method for obtaining juvenile records maintained under that chapter.” 176 Wn. App. 585, 597, 309 P.3d 662 (2013); see also Deer v. Dep’t of Soc. & Health Servs., 122 Wn. App. 84, 92, 93 P.3d 195 (2004) (“chapter 13.50 RCW is an ‘other statute’ that ‘exempts or prohibits’ disclosure of particular documents to particular people”). That statute expressly provides that “[r]ecords covered by this section shall be confidential and shall be released only pursuant to this section and RCW 13.50.010.” RCW 13.50.100(2).
¶15 In Hangartner, this court held that RCW 5.60-.060(2)(a), which provides that “[a]n attorney or counselor shall not, without the consent of his or her client, be examined as to any communication made by the client to him or her, or his or her advice given thereon in the course of professional employment,” was an “other statute.” 151 Wn.2d at 458.
¶16 In Ameriquest I, 170 Wn.2d at 424, a lawyer requested documents from the Attorney General’s Office that it had received from Ameriquest pursuant to an investigation. There, this court examined the Gramm-Leach-Bliley Act, 15 U.S.C. §§ 6801-6809, and the relevant Federal Trade Commission rule, 16 C.F.R. § 313.11(c)-(d). Id. at 429-30. The statute provided that “the receiving nonaffiliated third party may not reuse or redisclose the nonpublic personal information to another nonaffiliated third party unless an exception applies or the reuse or redisclosure would be lawful if done by the financial institution.” Id. at 426; 15 U.S.C. § 6802(c); 16 C.F.R. § 313.11(c)-(d). We held this was an explicit “other statute” and that the documents were not subject to a PRA request. Ameriquest I, 170 Wn.2d at 439-40.
¶17 This court last addressed the “other statute” exemption in Fisher Broadcasting-Seattle TV LLC v. City of Seattle, 180 Wn.2d 515, 326 P.3d 688 (2014). There, we considered whether RCW 9.73.090(1)(c), which directs that “[n]o sound or video recording [made by a dashboard camera] *377may be duplicated and made available to the public ... until final disposition of any criminal or civil litigation which arises from the event or events which were recorded,” was an “other statute.” Id. at 525. We held that it was and that dashboard camera videos were exempt from production until the litigation ended. Id. at 528.
¶18 In contrast, when a statute is not explicit, courts will not find an “other statute” exemption. In Belo Management Services, Inc. v. Click! Network, 184 Wn. App. 649, 653-54, 343 P.3d 370 (2014), five broadcasters sought to enjoin the disclosure of unredacted retransmission consent agreements (RCAs) between themselves and Click!, a cable system owned by the city of Tacoma. The broadcasters claimed that federal regulation 47 C.F.R. § 0.459(a)(1) was an “other statute” under the PRA and exempted the RCAs from disclosure. Id. at 660. The Court of Appeals held that the regulations were not an “other statute” because they did not “specifically state that RCAs are confidential and protected from disclosure .... Rather, they allow a party to request that information submitted to the [Federal Communications Commission] ‘not be made routinely available for public inspection.’ ” Id. at 660-61 (quoting 47 C.F.R. § 0.459(a)(1)).
¶19 Rather than being prohibitory, the language of RCW 4.24.550, as it pertains to sex offender records, is framed in terms of what an agency is permitted to, or must, do. See generally RCW 4.24.550. There is no language in the statute that prohibits an agency from producing records. Id. Even the language of RCW 4.24.550(3)(a)—which the John Does argue is the portion of the statute that exempts sex offender registration information from production—is permissive. An agency “may disclose” records; it “shall consider the following guidelines.” RCW 4.24.550(3)(a). The plain language of RCW 4.24.550 does not explicitly exempt any records from production.
 ¶20 We also note that when courts have found an “other statute” exemption, they have also identified a *378legislative intent to protect a particular interest or value. See, e.g., Limstrom v. Ladenburg, 136 Wn.2d 595, 607, 963 P.2d 869 (1998) (“The general purpose of the exemptions to the Act’s broad mandate of disclosure is to exempt from public inspection those categories of public records most capable of causing substantial damage to the privacy rights of citizens . . . .”). For example, in Fisher Broadcasting, we found it was the legislature’s intent to “protect the integrity of law enforcement investigations and court proceedings.” 180 Wn.2d at 527. In Planned Parenthood, the statute was designed to protect the identity of patients who receive abortion services and the facilities that provide them. 187 Wn. App. at 624-25. And in Wright, the statute’s purpose was to “protect children.” 176 Wn. App. at 595.
¶21 Nothing in RCW 4.24.550 indicates a legislative intent to protect level I sex offenders or their victims.3 RCW 4.24.550(1) and (2) guide an agency in deciding to proactively publish sex offender information. Subsection (5) directs mandatory disclosure. Subsections (7) and (8) provide immunity for both disclosing and not disclosing sex offender information. Subsection (9) explicitly states that sex offender information is not confidential. And subsection (3), the relevant portion of the statute at issue here, provides nonmandatory guidelines for dissemination in particular circumstances.
¶22 The John Does fear harassment from both Zink and others. We offer no opinion about Zink’s purpose, but if the legislature wanted to protect level I sex offenders from harassment—as it protected animal researchers from ha*379rassment in PAWS II and abortion service providers from harassment in Planned Parenthood—it would have done so expressly, either through explicit language or by making RCW 4.24.550(3)(a) the exclusive means for obtaining such records.
¶23 The John Does also urge the court to imply an exemption based on the terms “public disclosure” and “confidential” within the statute. RCW 4.24.550(2), (3), (9). Subsection (2) provides that “the extent of the public disclosure of relevant and necessary information shall be rationally related to” certain factors. RCW 4.24.550(2). Subsection (3) discusses guidelines so that agencies may determine “the extent of a public disclosure.” RCW 4.24-.550(3). And subsection (9) states that “[n]othing in this section implies that information regarding [sex offenders] is confidential.” RCW 4.24.550(9).
¶24 The John Does argue that “public disclosure” refers to producing documents or information in response to a PRA request. By including this language, they argue, the legislature made RCW 4.24.550 the exclusive mechanism for obtaining sex offender records. This is too far a stretch. At the time Zink made her request, the statute did not mention the PRA or a public records request.4 While this court tries to harmonize the language of statutes, the same term used in different statutory schemes without definition may carry different meanings “ ‘according to the context in which it is used.’ ” Graham v. State Bar Ass’n, 86 Wn.2d 624, 626, 548 P.2d 310 (1976) (quoting State ex rel. Tattersall v. Yelle, 52 Wn.2d 856, 863, 329 P.2d 841 (1958) (holding that a statute calling the bar association an “agency of the state” did not use “agency” in the same sense as in a separate unrelated statute regarding audits of state agen*380cies)). Here, the context is that of a state agency proactively disseminating information to the public regarding sex and kidnapping offenders as directed by the community protection act. Accordingly, we reject the contention that the phrase “public disclosure,” as used in RCW 4.24.550, is a term of art referring to an agency’s production of records under the PRA. Rather, it is used in a general sense, referring to a state agency’s mandatory and discretionary dissemination of sex offender information to the public. The use of the term “public disclosure” in RCW 4.24.550(2) and (3) does not render the statute an “other statute” providing the exclusive mechanism for responding to PRA requests for sex offender records.
¶25 Similarly, the John Does urge this court to interpret “confidential” as a term of art under the PRA, which would allow the records to be exempt from a PRA request, yet still give effect to subsection (9). RCW 4.24-.550(9) states that “[n]othing in this section implies that information regarding [convicted sex offenders] is confidential except as may otherwise be provided by law.” No other law limits the production of sex offender registration forms or the WSP’s sex offender database. Accepting the John Does’ interpretation would require this court to distinguish between a record that is “exempt” and one that is “confidential.”
¶26 Under the model rules of the PRA, “[exemptions are ‘permissive rather than mandatory.’ Therefore, an agency has the discretion to provide an exempt record. However, in contrast to a waivable ‘exemption,’ an agency cannot provide a record when a statute makes it ‘confidential’ or otherwise prohibits disclosure.” WAC 44-14-06002(1) (citation omitted) (quoting 1980 Op. Att’y Gen. No. 1, at 5). In other words, a record could be classified as nonconfidential but still be exempt from production.
¶27 Zink and the WSP argue that we should read “confidential” in the general sense. Under their reading, the plain language of the statute specifically disclaims the *381confidentiality of sex offender records, making them subject to disclosure under a PRA request. We agree with Zink and the WSP. Subsection (9) was part of the original bill in 1990 and remains unchanged. Laws of 1990, ch. 3, § 117(4). The only reference to the PRA in RCW 4.24.550 came after the initiation of this lawsuit. We therefore decline to read “confidential” as a term of art under the PRA. Rather, we read it within the context of RCW 4.24.550—the focus of which is to increase community notification and awareness—and give “confidential” a general meaning. Nothing in RCW 4.24.550 is intended to restrict the public’s access to sex offender registration information.
¶28 The bill history of the recent amendments supports this reading. In the 2015 regular session, the legislature rejected an amendment that would have deleted subsection (9) in its entirety and replaced it with “[s]ex offender . . . registration information is exempt from public disclosure under chapter 42.56 RCW.” Compare S.B. 5154, at 5, 64th Leg., Reg. Sess. (Wash. 2015), with Substitute S.B. 5154, at 6, 64th Leg., Reg. Sess. (Wash. 2015) (Laws of 2015, ch. 261, § 1). Although a failed amendment means little, it does show that the legislature knows how to exempt sex offender records under the “other statute” provision of RCW 42.56-.070(1) if it wishes to do so. If there were any doubt as to whether or not RCW 4.24.550(3)(a) exempts sex offender registration records from PRA requests, subsection (9) resolves it. If not dispositive of this case on its own, subsection (9) at the very least confirms our conclusion that RCW 4.24.550(3)(a) is not an “other statute” exempting sex offender records.
 ¶29 The John Does next argue that if RCW 4.24.550 is not an “other statute,” it “would be eviscerated.” Br. of Resp’ts John Does at 9 (boldface omitted). They argue that the distinction between levels of sex offenders would disappear and that RCW 4.24.550(3)(a), specifically the “upon request” language, would become meaningless. We disagree. When interpreting a statute, we strive to avoid a *382construction that would render a portion of a statute meaningless. Ford Motor Co. v. City of Seattle, 160 Wn.2d 32, 41, 156 P.3d 185 (2007). RCW 4.24.550 was intended to deal with the proactive release of information to the public by a state agency. The division of sex offenders into three levels, based on their likelihood to reoffend, still functions as a guide to what information law enforcement agencies may or must make known to the public. Likewise, within the context of RCW 4.24.550 as a whole, subsection (3)(a) operates to guide agencies in choosing what to disclose sua sponte. Furthermore, even if RCW 4.24.550(3)(a) were rendered meaningless by this decision, “[i]n the event of conflict between the provisions of this chapter and any other act, the provisions of this chapter shall govern.” RCW 42.56.030.
¶30 The John Does and amicus Washington Association of Criminal Defense Lawyers (WACDL) also argue that holding RCW 4.24.550 is not an “other statute” will essentially overrule State v. Ward, 123 Wn.2d 488, 869 P.2d 1062 (1994), and possibly call the constitutionality of the sex offender registration statute into question once again. In Ward, we considered whether the sex offender registration statute constituted ex post facto punishment. Id. at 492. We held that it did not, reasoning “that because the Legislature has limited the disclosure of registration information to the public [in RCW4.24.550], the statutory registration scheme does not impose additional punishment on registrants.” Id. at 502.
¶31 To support their argument, the John Does and the WACDL interpret our holding to refer to disclosure of registration information to the public in response to a PRA request. However, that was not the issue addressed in Ward. The “disclosure” repeatedly referenced in Ward dealt with an agency’s proactive dissemination of sex offender registration information under the scheme set forth in RCW 4.24.550. In other words, because the statute limited what an agency could disseminate on its own, i.e., it could *383not publish sex offender information simply because it wanted to or because it wanted to punish a particular offender, the statute did not constitute ex post facto punishment. Id. at 502-03. Nothing in Ward dealt with an agency’s response to a public records request. Ward remains good law, as does its reasoning.
¶32 We also note that the Supreme Court recently rejected this concern in Smith v. John Doe, 538 U.S. 84, 123 S. Ct. 1140, 155 L. Ed. 2d 164 (2003). In Smith, the Court determined whether Alaska’s Sex Offender Registration Act, 1994 Alaska Sess. Laws 41, requiring convicted sex offenders to register with law enforcement authorities, constituted ex post facto punishment. Id. at 89. Alaska’s Department of Public Safety maintains a central registry of sex offenders. Id. at 90. The information from that registry—including “the sex offender’s . . . name, aliases, address, photograph, physical description, description!,] license [plate numbers], place of employment, date of birth, crime for which convicted, date of conviction . . . and . . . whether the offender ... is in compliance ... or cannot be located”—is published by the state online. Id. at 91 (some alterations in original) (quoting Alaska Stat. § 18.65.087(b)). The Court held the act was nonpunitive and did not violate the ex post facto clause. Id. at 105-06. Because “there is no suggestion that [an ex post facto] analysis under both [the federal and state] constitutions should not be the same,” an abrogation of Ward would have no legal effect. Ward, 123 Wn.2d at 496.
¶33 Finally, we address the findings and recommendations of the Sex Offender Policy Board (SOPB). Recently, the legislature tasked the SOPB with making findings and recommendations regarding, among other things, the “[d]is-closure to the public of information compiled and submitted for the purposes of sex offender and kidnapping offender registries that is currently held by public agencies, including the relationship between chapter 42.56 RCW and RCW 4.24.550.” Laws of 2015, ch. 261 § 16(l)(a). After oral argu*384ment, the John Does submitted the report as additional authority to support interpreting RCW 4.24.550 as an “other statute.” Of particular interest, we note the SOPB recommended that:
A) RCW 4.24.550 be amended to include the following sentence:
Sex offender and kidnapping offender registration information is exempt from public disclosure under chapter 42.56 RCW.
B) RCW 42.56.240 be amended to include the following sentence: The following investigative, law enforcement, and crime victim information is exempt from public inspection and copying under this chapter:
Information compiled and submitted for the purposes of sex offender and kidnapping offender registration pursuant to RCW 4.24.550 and 9A.44.130, or the statewide registered kidnapping and sex offender website pursuant to RCW 4.24.550, regardless of whether the information is held by a law enforcement agency, the statewide unified sex offender notification and registration program under RCW 36.28A.040, the central registry of sex offenders and kidnapping offenders under RCW 43.43.540, or another public agency.
Resp’ts John Does’ Notice of Suppl. Auth., Ex. A at 23. Had these recommendations been adopted, our decision on whether RCW 4.24.550 is an “other statute” under the PRA would likely be different.
¶34 Finally, the SOPB report includes policy arguments to exempt the blanket release of level I sex offender registration records. See id. at 19-22. However, policy decisions are best left to the legislature and do not absolve us of our responsibility to follow the PRA’s “strongly worded mandate for broad disclosure of public records.” Hearst Corp., 90 Wn.2d at 127.
¶35 The PRA, and our case law surrounding it, demands that an “other statute” exemption be explicit. Where the legislature has not made a PRA exemption in an “other statute” explicit, we will not. Because of the presumption of *385disclosure under the PRA, the lack of any prohibitory language—save for a mandate against confidentiality—or explicit exemption in RCW 4.24.550 and this state’s precedent in “other statute” cases, we hold that RCW 4.24.550, specifically RCW 4.24.550(3)(a), is not an “other statute” under RCW 42.56.070(1) and that level I sex offender registration information is subject to disclosure under a PRA request.5
¶36 Because we find that these records are available, it is unnecessary to consider whether the trial court abused its discretion by allowing the plaintiffs to proceed in pseudonym. The issue is moot; Zink will receive the records—and the names of the parties—and even if this court were to hold that proceeding in pseudonym was in error, we would be unable to offer any further relief, as it has already been granted.6 It is also unnecessary for this court to consider whether the permanent injunction was overbroad because we reverse the injunction as ordered. Finally, we do not need to address whether the class was properly certified. Although we express no opinion on it here, even if the class were improperly certified, a decision decertifying the class or remanding to the trial would serve no purpose and would *386cost the litigants time and money, as the issue on which the class members brought suit has been decided.
Penalties and Attorney Fees
¶37 Next, we address whether Zink is entitled to attorney fees, costs, and per diem penalties. We hold that she is not.
¶38 Zink argues that if RCW 4.24.550 is not an “other statute,” then she is entitled to per diem penalties and attorney fees and costs. She requests that either this court assess penalties and fees or remand to the trial court. We decline both requests.
¶39 The plain language of the PRA governs this issue. RCW 42.56.550(4) provides that
[a]ny person who prevails against an agency in any action in the courts seeking the right to inspect or copy any public record or the right to receive a response to a public record request within a reasonable amount of time shall be awarded all costs, including reasonable attorney fees, incurred in connection with such legal action. In addition, it shall be within the discretion of the court to award such person an amount not to exceed one hundred dollars for each day that he or she was denied the right to inspect or copy said public record.
(Emphasis added.) Although Zink prevailed in the sense that RCW 4.24.550 is not an “other statute” under the PRA, she did not prevail against an agency. Both the WSP and WASPC took the position that the records were subject to disclosure. Therefore, Zink did not “prevail against an agency” but rather prevailed against a private party seeking to enjoin disclosure.
¶40 Confederated Tribes interpreted RCW 42.56.550(4)7 in a nearly identical scenario and is on point. 135 Wn.2d at *387757. In Confederated Tribes, our state Gambling Commission received a request for public records and notified several interested parties to whom the records pertained rather than immediately provide the records. Id. at 742. The notified tribes filed actions to enjoin disclosure. Id. at 743. The Gambling Commission took the position that the records were subject to disclosure. Id. at 742. We agreed with the Gambling Commission and requester; the records were subject to disclosure under the PRA. Id. at 739. However, we held that the requester was not entitled to attorney fees, costs, or penalties under the PRA because the requester “prevailed against the Tribes, not against the agency.” Id. at 757.
¶41 The same is true here. The WASPC notified the John Does of its intent to disclose the records absent a court order. The WSP and WASPC advocated for the release of the records. And the records were withheld not because of agency action, but because of a court order enjoining their release. Just as the PRA in Confederated Tribes did not “authorize an award of attorney fees in an action brought by a private party ... to prevent disclosure of public records held by an agency where the agency has agreed to release the records but is prevented from doing so by court order,” id., so too does RCW 42.56.550(4) operate to deny Zink’s request for attorney fees and penalties.
 ¶42 Zink further argues that because WASPC “wrongfully delayed the release of records ... by notifying [the John Does],” she is entitled to an award of penalties. Reply Br. of Appellants Zink at 16. Again, the PRA controls. RCW 42.56.540 states that “[a]n agency has the option of notifying persons named in the record or to whom a record specifically pertains, that release of a record has been requested. However, this option does not exist where the agency is required by law to provide such notice.” Nothing about the WASPC’s conduct was wrongful. Therefore Zink’s request for an award of attorney fees, costs, and per diem penalties is denied.
*388CONCLUSION
¶43 An “other statute” exemption must be explicit, this court may not imply one. Because the legislature did not make it explicit, we hold that RCW 4.24.550 is not an “other statute” under the PRA and reverse the trial court. We further hold that under the PRA and Confederated Tribes, Zink is not entitled to attorney fees, costs, or penalties, as she prevailed against a private party, not an agency.
¶44 The trial court is reversed, and the request for fees and penalties is denied.
Johnson, Owens, Fairhurst, Stephens, González, and Yu, JJ., concur.

 In the action against Zink and the WSP, the John Does sought certification of a “Class defined as . . . [a]ll individuals who are named in the [WSP’s] Sex and Kidnapping Offender Database, classified at risk level I, and in compliance with the conditions of registry.’’ Clerk’s Papers at 1015. In the action against Zink and the WASPC, the John Does sought certification of a “Class defined as . . . [a]ll individuals who are named in sex offender registration forms or files prepared, owned, used or retained by the [WASPC] who have names that begin with the letters ‘A’ or ‘B’, who are classified at risk level I, and who are in compliance with the conditions of registration.’’ Id. at 1646.
In the first action (against Zink and the WSP), the trial court certified a class defined as “[a] 11 individuals who are named in the December 6, 2013 extract from the [WSP’s] Sex and Kidnapping Offender Registry Database, classified at risk level I, and not designated in the status of‘fail to verify address’ or ‘fail to register upon release.’ ’’ Id. at 1608. In the second action (against the WASPC), the trial court certified a class defined as “[a] 11 individuals with last names beginning with the letters ‘A’ or ‘B’ who are named in the March 25, 2014 extract from the [WASPC] database, classified at risk level I, and not designated in the status of ‘fail to verify address’ or ‘fail to register upon release.’ ’’ Id. at 1619. It specifically noted in each order that “[t]he Defendant’s ability to easily identify members of the Class would be enhanced if the Class were defined with reference to a particular date relative to the request at issue.’’Id. at 1607-08, 1619. On March 5, 2014, the trial court consolidated those lawsuits. Id. at 1591-93 (Ex. G).


 After the records request was made, and prior to oral argument, the legislature amended RCW 4.24.550(3)(a) to add “and any individual who requests information regarding a specific offender.’’ Laws of 2015, ch. 261, § 1(3). Because this section was not made retroactive, we consider the statute as it existed at the time the request was made. However, the new language would not change our result.


 As noted by the John Does, amicus Washington Association of Criminal Defense Lawyers, and the Sex Offender Policy Board, the majority of sex offenses are committed against someone known, and victims may suffer additional trauma as their identities may be ascertained once the identity of the offender is released. They also provide evidence that the blanket release of level I sex offender registration information may not increase community safety, and may actually increase recidivism. Whatever the merits of these policy arguments may be, nothing in the language of RCW 4.24.550 gives them force or creates an exemption. Further, policy issues are not the province of this court and are best left to the legislature.


 As discussed infra note 2, the 2015 amendments also modified subsection (5)(c), directing the WASPC to refer a request made under chapter 42.56 RCW to the appropriate law enforcement agency. Laws of 2015, ch. 261, § l(5)(c)(i). While this amendment was made retroactive, its effect is to relieve the WASPC of production responsibilities under the PRA; it does not retroactively change the meaning of “public disclosure’’ and thus does not affect our analysis.


 The dissent claims that under our holding, both Hangartner and PAWS II would have a different result. Dissent at 395. Not so. In Hangartner, the attorney-client privilege statute used broad prohibitive language to prevent the disclosure of privileged documents in particular situations. 151 Wn.2d at 453. In PAWS II, we held that both the Uniform Trade Secrets Act (UTSA), chapter 19.108 RCW, and the antiharassment statute, RCW 4.24.580, were “other statutes.’’ 125 Wn.2d at 262-63. The UTSA authorized an injunction to protect trade secrets where a showing was made that such protection was necessary. Id. at 262; RCW 19.108.020(3). Additionally, PAWS II cited to legislative history in which the legislature declared “ ‘it a matter of public policy that the confidentiality of such information be protected and its unnecessaiy disclosure be prevented.' " 125 Wn.2d at 263 (quoting Laws of 1994, ch. 42, § 1). The same is true of the antiharassment statute.


 Zink asks that we reverse the trial court’s ruling, Br. of Appellants Zink at 27, but specifically requests that we not remand for consideration of the factors laid out in Seattle Times Co. v. Ishikawa, 97 Wn.2d 30, 640 P.2d 716 (1982). Reply Br. of Appellants Zink at 23. Were we to find that Ishikawa applied to proceeding in pseudonym—an issue on which we express no opinion—the remedy would be to remand to the trial court to apply the Ishikawa factors, a remedy Zink rejects.


 This case actually interpreted the PRA’s predecessor, the public disclosure act, former RCW 42.17.340 (1997), but its interpretation applies to the PRA, which recodified the relevant provisions without amendment. Our reference to the PRA in discussing this case is to avoid confusion.